Citation Nr: 0411069	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  93-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc disease 
of the lumbar spine L4-L5 and L5-S1 levels with history of 
lumbosacral strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a VA Vocational Rehabilitation Counselor


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1991 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied a rating in excess 
of 10 percent for service connected lumbosacral strain.  In 
December 1992, the RO denied a claim for service connection for 
arthritis of the back secondary to service connected lumbosacral 
strain.  The Board remanded this case in decisions dated August 
1993, July 1994 and March 1998.  Thereafter, the St. Petersburg, 
Florida RO assumed jurisdiction over the case.  The Board remanded 
the case again in July 2002 for compliance with its previous 
remand orders.  By decision dated December 2003, the RO granted 
service connection for degenerative disc disease of the lumbar 
spine.  At that time, the RO provided a 20 percent rating for 
degenerative disc disease of the lumbar spine L4-L5 and L5-S1 
levels with history of lumbosacral strain effective to the date of 
claim; December 12, 1990.


REMAND

The Board remanded this case to the RO in March 1998 and January 
2001 for the specific purpose of obtaining medical opinion 
regarding the extent, if any, of functional loss of use of the 
veteran's lumbar spine due to pain, incoordination, weakness, and 
fatigability with repeated use.  See 38 C.F.R. §§ 4.40 and 4.45 
(2000).  The remand directive specifically requested the examiner 
to express the degree of functional loss in terms of additional 
loss of degrees of motion, if feasible.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The most recent examination report, dated 
October 1993, does not provide an assessment of functional 
impairment nor any indication that such an opinion is not 
feasible.  The case must again be returned the RO as the 
examination report obtained is inadequate for rating purposes.  38 
C.F.R. § 4.2 (2003).  Inasmuch as the veteran was recently service 
connected for his degenerative disc disease, the veteran should 
now be afforded both orthopedic and neurologic examinations in 
order to ascertain all chronic orthopedic and neurologic residuals 
of his service connected lumbar spine disability.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should contact the veteran and inquire as to whether he 
has received any private treatment for his lumbar spine disability 
since September 2003.  After obtaining any necessary releases, the 
RO should obtain any records identified by the veteran as relevant 
to his claim on appeal, to include complete VA clinic records 
since June 2004.

2.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C. §§ 5102, 
5103, 5103A and 5107, as well as 38 C.F.R. § 3.159, are fully 
complied with and satisfied.

3.  The RO should schedule the veteran for orthopedic examination 
to determine the current nature and severity of his lumbar spine 
disability.  The examiner should be requested to perform any and 
all tests necessary and the results should be included in the 
examination report.  The orthopedic examiner should be requested 
to report all orthopedic manifestations of the veteran's service 
connected lumbar spine disability, to include range of motion 
findings in forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The examiner should provide 
opinion as to whether there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis as well 
as opinion as to the extent, if any, of functional loss of use of 
the lumbar spine due to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If feasible such findings 
should be portrayed in terms of degrees of additional loss of 
motion.  If any of the opinions requested cannot be feasibly 
expressed, the examiner should so state in the examination report.  
Send the claims folder and a copy of the Board's remand to the 
examiner for review.

4.  The RO should also schedule the veteran for neurologic 
examination to determine the current nature and severity of the 
chronic neurologic manifestations of his lumbar spine disability, 
if any.  The examiner should be requested to perform any and all 
tests necessary and the results should be included in the 
examination report.  The neurologist should be requested to report 
all chronic neurologic manifestations of the veteran's service 
connected degenerative disc disease of the lumbar spine, to 
include specifying any and all neurologic symptoms (e.g., 
sciatica, neuritis, neuralgia, sensory loss, sphincter and bladder 
dysfunction, etc.) with reference to the nerve(s) affected (e.g., 
sciatic nerve).  Send the claims folder and a copy of the Board's 
remand to the examiner for review.

5.  Thereafter, the RO should readjudicate the claim on appeal.  
If the benefit sought on appeal remains denied, the veteran and 
his representative should be provided a supplemental statement of 
the case (SSOC).  An appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional information and 
ensure due process of law.  No inference should be drawn regarding 
the final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





